

 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 

AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
This AGREEMENT made as of the 29th day of April, 2011 among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF” or the “General
Partner”), ABINGDON FUTURES FUND L.P., a New York limited partnership (the
“Partnership”) and WINTON CAPITAL MANAGEMENT LIMITED, a United Kingdom company
(“Winton” or the “Advisor,” together with the General Partner and the
Partnership, the “Parties”).  This Agreement amends and restates the Management
Agreement dated as of November 21, 2006 (the “Existing Agreement”), by and among
the Parties.
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of Abingdon Futures Fund L.P., a limited
partnership organized for the purpose of speculative trading of commodity
interests, including futures contracts, options, swaps and forward contracts on
U.S. and non-U.S. markets with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through investment in CMF
Winton Master L.P., a New York limited partnership (the “Master Fund”) of which
CMF is the general partner and Winton is the advisor; and
 
WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
“Limited Partnership Agreement”) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”) and is authorized and regulated by the Financial
Services Authority (“FSA”) in the United Kingdom; and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, on September 23, 2009, the Board of Directors of the General Partner
resolved to change the General Partner’s name from Citigroup Managed Futures LLC
to Ceres Managed Futures LLC and the Certificate of Formation of the General
Partner and the Partnership’s Certificate of Limited Partnership were amended to
make appropriate corresponding changes; and
 
WHEREAS, on September 23, 2009, the Board of Directors of the General Partner
resolved to change the Partnership’s name from Citigroup Abingdon Futures Fund
L.P. to Abingdon Futures Fund L.P. and the Certificate of Limited Partnership
was amended to make appropriate corresponding changes; and
 
WHEREAS, this Agreement is being amended to reflect, among other things, a
change in the Advisor’s management fee compensation (from 2% per year to 1.5%
per year); and
 
WHEREAS, the Parties have entered into the Existing Agreement and now wish to
amend and restate the Existing Agreement as set out in this Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by the General Partner in commodity interests, including commodity
futures contracts, options and forward contracts.  The Advisor may also engage
in swap transactions and other derivative transactions on behalf of the
Partnership with the prior approval of CMF.  The Advisor may, with the consent
of the General Partner, engage in such trading through investment in the Master
Fund.  All such trading on behalf of the Partnership shall be in accordance with
the trading strategies and trading policies set forth in the Partnership’s
Private Placement Offering Memorandum and Disclosure Document dated as of
September 13, 2010, as supplemented (the “Memorandum”), and as such trading
policies may be changed from time to time upon receipt by the Advisor of prior
written notice of such change and pursuant to the trading strategy selected by
CMF to be utilized by the Advisor in managing the Partnership’s assets.  CMF has
initially selected the Advisor’s Diversified Program (the “Program”) to manage
the Partnership’s assets allocated to it.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF.  CMF and the Partnership each acknowledge that the
Advisor may utilize exchange for physicals transactions in its trading for the
Partnership.  The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not result
in losses.
 
(b)  CMF acknowledges receipt of the Advisor’s Disclosure Document dated as of
March 30, 2011, as filed with the NFA (the “Disclosure Document”).  All trades
made by the Advisor for the account of the Partnership, whether directly or
indirectly through the Master Fund, shall be made through such commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor; provided that the
Advisor shall not enter into any “soft” commission agreements with any such
broker.  However, the Advisor, with the prior written permission (by original,
fax copy or email copy) of CMF, may direct any and all trades in futures,
forwards and options to a futures commission merchant or independent floor
broker it chooses for execution with instructions to give-up the trades to the
broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (by original, fax copy or email copy).
 
 
 
 

--------------------------------------------------------------------------------

 
(c)  The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program.  In the event the Advisor wishes to use a trading system or
methodology other than or in addition to the system or methodology outlined in
the Memorandum in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in the Memorandum.  Further, the
Advisor will provide the Partnership with a current list of all commodity
interests to be traded for the Partnership’s account and the Advisor will not
trade any additional commodity interests for such account without providing
notice thereof to CMF and receiving CMF’s written approval.  The Advisor also
agrees to provide CMF, on a monthly basis, with a written report of the assets
under the Advisor’s management together with all other matters deemed by the
Advisor to be material changes to its business not previously reported to
CMF.  The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly.  U.S. dollar equivalents in individual
foreign currencies of more than 1% of the net asset value of the Master Fund
will be converted to U.S. dollars within one business day after such funds are
no longer needed to margin foreign positions.
 
(d)  The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or state law or NFA rule or
order.  Notwithstanding Paragraphs 1(d) and 4(d) of this Agreement, the Advisor
shall not be required to disclose the actual trading results of proprietary
accounts of the Advisor or its principals unless CMF reasonably determines that
such disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or state law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice
confidential.  Further, CMF agrees to treat as confidential any results of
proprietary accounts and/or proprietary information with respect to trading
systems obtained from the Advisor.  Nothing contained in this Agreement shall be
deemed or construed to require the Advisor to disclose any confidential or
proprietary details of the Advisor’s trading strategies or the names or
identities of the Advisor’s clients.
 
(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Paragraph 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Paragraph 1 shall neither terminate this Agreement nor modify
in any regard the respective rights and obligations of the parties hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
(f)  CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among such other trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will give notice to the Advisor of any reallocations or
liquidations by email to r.patel@wintoncapital.com,
b.grandison@wintoncapital.com and fundaccountants@wintoncapital.com by no later
than midday on the business day prior to the day on which such change is
intended to take effect.
 
(g)  The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than Citigroup Global Markets Inc. or any of its affiliates)
selected by the Advisor (it also being understood that CMF, with the assistance
of the Advisor, will first attempt to recover such losses from the executing
broker).
 
(h)  CMF acknowledges and agrees that the Advisor shall not be obligated to
comply with the “best execution” requirement of Rule 7.5.3 of the FSA with
respect to orders placed on behalf of the Partnership; provided, however, that
such waiver shall not relieve the Advisor of its obligations under any provision
of this Agreement (including without limitation Paragraphs 4(b) and 8(a)(iii))
and under the rules of the CFTC and NFA.
 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
 
3. COMPENSATION.  (a)  In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable as of the end
of each calendar quarter equal to 20% of New Trading Profits (as such term is
defined below) earned by the Advisor for the Partnership and (ii) a monthly fee
for professional management services equal to 1/12 of 1.5% (1.5% per year) of
the month-end Net Assets of the Partnership allocated to the Advisor.
 
(b) “Net Assets of the Partnership” shall have the meaning set forth in
Paragraph 7(d)(2) of the Limited Partnership Agreement dated as of March 1,
2011, and without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions or incentive fees payable as
of the date of such determination.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences, whichever is higher, and as further adjusted to
eliminate the effect on Net Assets of the Partnership resulting from new capital
contributions, redemptions, reallocations or capital distributions, if any, made
during the fiscal period, decreased by interest or other income, not directly
related to trading activity, earned on the Partnership’s assets during the
fiscal period, whether the assets are held separately or in margin
accounts.  Ongoing expenses will be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets of the Partnership as of the end of
each month.  Ongoing expenses above will not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  No
incentive fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which incentive
fee shall be based on New Trading Profits (if any) earned from the commencement
of trading for the Partnership by the Advisor through the end of the first full
calendar quarter of such trading.  Interest income earned, if any, will not be
taken into account in computing New Trading Profits earned by the Advisor.  If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
incentive fee.
 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period, as the case may be,
for which such fee is payable.  In the event of the termination of this
Agreement as of any date which shall not be the end of a calendar quarter or a
calendar month, as the case may be, the quarterly incentive fee shall be
computed as if the effective date of termination were the last day of the then
current quarter and the monthly management fee shall be prorated to the
effective date of termination.  If, during any month, the Partnership does not
conduct business operations or the Advisor is unable to provide the services
contemplated herein for more than two successive business days, the monthly
management fee shall be prorated by the ratio which the number of business days
during which CMF conducted the Partnership’s business operations or utilized the
Advisor’s services bears in the month to the total number of business days in
such month.
 
(e) The provisions of this Paragraph 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts.  The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership.  However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor’s Program and will not affect the capacity of the Advisor
to continue to render services to CMF for the Partnership of the quality and
nature contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies or risk parameters, accounts
experiencing differing inflows or outflows of equity, accounts which commence
trading at different times, accounts which have different portfolios or
different fiscal years, accounts utilizing different executing brokers and
accounts with other differences, and that such differences may cause divergent
trading results.
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as advisor.
 
5. TERM.  (a)  This Agreement shall continue in effect until June 30, 2012.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement upon 30 days’ notice to the Advisor if (i)
the Net Asset Value per unit of any class shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets of the Partnership
decline to less than $1,000,000; (iii) the Net Assets of the Partnership
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 50% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iv) limited partners owning at
least 50% of all classes of outstanding units shall vote to require CMF to
terminate this Agreement; (v) the Advisor fails to comply with the terms of this
Agreement; (vi) CMF, in good faith, reasonably determines that the performance
of the Advisor has been such that CMF’s fiduciary duties to the Partnership
require CMF to terminate this Agreement; (vii) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership; or (viii) the Advisor fails to conform to the
trading policies set forth in the Limited Partnership Agreement or the
Memorandum as they may be changed from time to time.  At any time during the
term of this Agreement, CMF may elect immediately to terminate this Agreement if
(i) the Advisor merges or consolidates with another entity, sells a substantial
portion of its assets, or becomes bankrupt or insolvent, (ii) David Winton
Harding dies, becomes incapacitated, leaves the employ of the Advisor, ceases to
control the Advisor or is otherwise not managing the Program,  or (iii) the
Advisor’s registration as a commodity trading advisor with the CFTC or its
membership in the NFA or any other regulatory authority, is terminated or
suspended.  This Agreement will immediately terminate upon dissolution of the
Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2012; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement.  The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Paragraph 3 hereof.
 
6. INDEMNIFICATION.  (a)  (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subparagraph (a)(iii) of this
Paragraph 6, indemnify and hold harmless the Advisor against any loss,
liability, damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Paragraph 16 of the Limited Partnership
Agreement.  The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.
 
 
 

--------------------------------------------------------------------------------

 
(i) Without limiting subparagraph (a)(i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subparagraph (a)(i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(ii) Any indemnification under subparagraph (a)(i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(a)(i) above.  Such independent legal counsel shall be selected by CMF in a
timely manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iii) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) actually and reasonably incurred
by it in connection therewith.
 
(iv) As used in this Paragraph 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, shareholders and employees and the
term “CMF” shall include the Partnership.
 
(b) (i)   The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their principals, officers, directors or employees against any
loss, liability, damage, cost or expense (including, without limitation,
attorneys’ and accountants’ fees), judgments and amounts paid in settlement
actually and reasonably incurred by them (A) as a result of the material breach
of any material representations and warranties made by the Advisor in this
Agreement, or (B) as a result of any act or omission of the Advisor relating
to   the Partnership if there has been a final judicial or regulatory
determination or, in the event of a settlement of any action or proceeding with
the prior written consent of the Advisor, a written opinion of an arbitrator
pursuant to Paragraph 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Paragraph 1(g)).
 
 
 
 

--------------------------------------------------------------------------------

 
(ii) In the event CMF, the Partnership or any of their principals, officers,
directors or employees is made a party to any claim, dispute or litigation or
otherwise incurs any loss or expense as a result of, or in connection with, the
activities or claimed activities of the Advisor or its principals, officers,
directors, shareholders or employees unrelated to CMF’s or the Partnership’s
business, the Advisor shall indemnify, defend and hold harmless CMF, the
Partnership or any of their principals, officers, directors or employees against
any loss, liability, damage, cost or expense (including, without limitation,
attorneys’ and accountants’ fees) actually and reasonably incurred by them  in
connection therewith.
 
(c) In the event that a person entitled to indemnification under this Paragraph
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or reasonable expense
incurred in such action, suit or proceeding which relates to the matters for
which indemnification can be made.
 
(d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
 
(e) The provisions of this Paragraph 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All references to the Advisor and its principals in the Memorandum, if any,
are accurate in all material respects and as to them the Memorandum does not
contain any untrue statement of a material fact or omit to state a material fact
which is necessary to make the statements therein not misleading, except that
with respect to Table B and any other pro forma or hypothetical performance
information in the Memorandum, if any, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments.  Subject to such
exception, all references to the Advisor and its principals in the Memorandum
will, after review and approval of such references by the Advisor prior to the
use of such Memorandum in connection with the offering of the Partnership’s
units, be accurate in all material respects.
 
(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein.  The Advisor’s performance tables have been examined by an independent
certified public accountant.  The Advisor will have its performance tables so
examined no less frequently than annually during the term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder, and
agrees to maintain and renew such registrations and licenses during the term of
this Agreement.
 
(iv) The Advisor is a company duly organized, validly existing and in good
standing under the laws of the United Kingdom and has full corporate power and
authority to enter into this Agreement and to provide the services required of
it hereunder.
 
(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vii) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the Partnership’s units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to provide the Partnership with such information as shall be necessary so
that, as to the Advisor and its principals, such offering memorandum or
prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions of itself
and its actual performance) does not contain any untrue statement of a material
fact or omit to state a material fact which is necessary to make the statements
therein not misleading, except that the foregoing representation does not apply
to  any statement or omission concerning the Advisor in the Memorandum, made in
reliance upon, and in conformity with, information furnished to CMF by or on
behalf of the Advisor expressly for use in the Memorandum, and which has been
approved by the Advisor for such use (it being understood that the hypothetical
and pro forma adjustments in Table B were not furnished by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
(v) CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(vi) CMF is registered as a commodity trading advisor and a commodity pool
operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, CMF and the
Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than USD $2,000,000
during the term of this Agreement.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the Securities and Exchange Commission, CFTC, NFA
and/or the commodity exchange on which any particular transaction is executed.
 
 
 

--------------------------------------------------------------------------------

 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money laundering regulations with respect to the Partnership and
its limited partners.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
 
 

--------------------------------------------------------------------------------

 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
 
522 Fifth Avenue
 
14th Floor
 
New York, New York  10036
 
Attention:  Walter Davis
 
Email:  walter.davis@morganstanleysmithbarney.com                                                                                                
 
If to the Advisor:
 
Winton Capital Management Limited
1-5 St. Mary Abbot’s Place
London W8 6LS
England
Attention:  Mr. Andrew Bastow
Email: a.bastow@wintoncapital.com and legal@wintoncapital.com
 
 
 

--------------------------------------------------------------------------------

 
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award, and further provided, that any
such arbitration shall occur within the Borough of Manhattan in New York
City.  Judgment upon any award made by the arbitrator may be entered in any
court of competent jurisdiction.  Each party shall provide notice of any such
dispute or controversy to the other party prior to the submission of such
dispute or controversy to the applicable agency for arbitration.  Any such
notice to the Advisor shall be dealt with in accordance with the Rules of the
FSA to the extent such rules do not contradict the provisions of this Agreement
(including, without limitation, Paragraph 13 or this Paragraph 14) or the rules
of the CFTC or NFA.
 
 
 

--------------------------------------------------------------------------------

 
15. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Paragraph 6 hereof.
 
16. COUNTERPART ORIGINALS.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one agreement.  The delivery of a signed
counterpart by facsimile or email shall be binding on the signatory.
 


 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
 
CERES MANAGED FUTURES LLC

 
By  /s/ Walter Davis
   

 
 
Walter Davis

 
 
President and Director

 
 
ABINGDON FUTURES FUND L.P.

 
 
By:  Ceres Managed Futures LLC

 
 
 (General Partner)

 
 
By
  /s/ Walter Davis
 

 
 
Walter Davis

 
 
President and Director

 
 
WINTON CAPITAL MANAGEMENT LIMITED

 
 
By
  /s/ Andrew Bastow
 

 
 
Andrew Bastow

 
 
Director, Winton Capital Management

 

 
 

--------------------------------------------------------------------------------

 
